 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7                                                      ***
 8    ABOVE THE CEILING, LLC,                                    Case No. 2:15-cv-01766-JAD-GWF
 9                                              Plaintiff,
              v.                                                              ORDER
10
      WESTERN ARCHITECTURAL SERVICES,
11    et al.,
                            Defendants.
12

13           This matter is before the Court on Koch & Scow LLC’s Motion to Withdraw as Counsel
14   (ECF No.70) for Defendant Western Architectural Services, LLC, filed on October 17, 2018. To
15   date, no party has filed a response to this motion and the time for opposition has now expired.
16   Furthermore, the movant substantially establishes good cause for the withdrawal. Accordingly,
17           IT IS HEREBY ORDERED that Koch & Scow LLC’s Motion to Withdraw as Counsel
18   (ECF No.70) is granted.
19           IT IS FURTHER ORDERED that Defendant Western Architectural Services, LLC must
20   retain new counsel if it intends to continue to litigate this matter. A corporation or limited liability
21   company may appear in federal court only through licensed counsel. U.S. v. High Country Broad.
22   Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993). Defendant has until November 30, 2018 to advise
23   the Court if it will retain new counsel.
24           IT IS FURTHER ORDERED that the Clerk of the Court shall:
25           1.      Add the last known address of Defendant Western Architectural Services, LLC to
26                   the civil docket:
27                   Western Architectural Services, LLC
                     527 W. 600 S. Ste 700
28                   Salt Lake City, UT 84101
                                                             1
 1   2.     Serve Defendant Western Architectural Services, LLC with a copy of this order at

 2          their last known address listed above.

 3   Dated this 1st day of November, 2018.

 4

 5
                                                     GEORGE FOLEY, JR.
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             2
